Citation Nr: 1403146	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-36 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to January 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and November 2009 rating decisions by which the RO, in pertinent part, denied entitlement to service connection for sleep apnea.  

This matter was previously before the Board in March 2013 when it was remanded for further development as well as claims for service connection for left and right hip disabilities.  In an April 2013 rating decision, the RO granted service connection for disabilities of both the left hip and right hip and those claims are no longer before the Board.  Thereafter, regarding the claim for sleep apnea, the Board sought a medical opinion from the Veterans Health Administration (VHA), which was obtained in September 2013.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, sleep apnea had its clinical onset during the Veteran's period of active service.  


CONCLUSION OF LAW

Sleep apnea was incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  Given the determination reached in this decision, the Board is satisfied that adequate notice and development have taken place and that there is a sound evidentiary basis at present for resolution of the claim for service connection for sleep apnea without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis, therefore, requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.   

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran seeks service connection for sleep apnea.  He contends that problems with sleep apnea arose on active duty and that he continues to seek medical care for sleep apnea that started in service and never resolved.  He is seeking either direct service connection or secondary service connection based on his service-connected GERD, ethmoid sinusitis, and/or many other service-connected disabilities, especially diabetes mellitus, type II.  

The Veteran had service with the United States Army for more than 26 years, from August 1977 to January 2004.  According to his DD Form 214, the Veteran's military occupational specialties included duty as an infantryman and recruiter.  He also served in the Southwest Asia theater of operations from December 1990 to May 1991.   

Service treatment records are negative for any treatment for, or diagnosis of, obstructive sleep apnea.  However, an April 1997 service treatment record noted the Veteran's difficulty sleeping, perhaps related to a lower back complaint.  On his February 2003 discharge examination he indicated that he had frequent trouble sleeping.  The examiner noted the complaint of diminished sleep and that this was not due to mental health concerns, but might be associated with the Veteran's complaint of feeling hot.  

Post-service, a December 2007 VA treatment record noted that an October 2007 sleep study revealed moderate obstructive sleep apnea syndrome.  CPAP therapy and supervised weight loss were recommended.  

A March 2008 VA medical record revealed that the Veteran was instructed on the use of a CPAP machine.  

In a signed statement dated in April 2008, the Veteran asserted that he had had sleeping problems for a long time and that was the reason he complained about his sinuses.  He guessed that his sinuses closing up at night was the reason he could not get a good night's sleep.  

The Veteran underwent a VA examination in April 2008 to determine if his service-connected sinusitis caused his sleep apnea.  The Veteran told the examiner that his sleep apnea developed 7 to 8 years before while on active duty at Fort Sill.  He reported problems with daytime hypersomnolence until he was started on the CPAP machine about a month before.  He also reported a history of GERD and taking Nexium daily.  Diagnosis was sleep apnea.  X-ray studies of the sinuses showed clear paranasal sinuses.  The VA nurse practitioner noted that a literature review showed no indication that sinusitis could cause sleep apnea.  She further noted that the Veteran had a history of GERD and obesity and that obesity and GERD can be risk factors for sleep apnea; however, there was no indication in the unnamed research article she consulted that sinusitis can cause sleep apnea.  Therefore, it was her opinion that the Veteran's sleep apnea was less likely than not related to his service-connected ethmoid sinusitis.  

In signed statements received in May 2009 and March 2010, the Veteran stated that after the Gulf War ended his unit moved back to Kuwait and was camped next to a burning oil field for approximately 45 days.  He said that he breathed in toxic smoke from those fires.  That was when he started to have headaches and blow big chunks of suet from his nostrils.  Once he returned to Germany and later Fort Sill he began to complain about his inability to sleep at night, as well as other problems, which he believed stemmed from his breathing in that smoke which he thought was a major contributor to his sleep problems.  He also claimed that while on active duty he was unable to be tested for sleep apnea.  He also noted that GERD and obesity were conditions that he had on active duty.  (An April 2009 VA medical record noted that his primary care physician at VA agreed that many people who were involved in the oil field fires have a lot of problems with breathing and sleep apnea.)  

In October 2009 the Veteran was scheduled for another VA examination.  He complained of persistent sleep apnea and trouble staying awake during the day.  Diagnosis was sleep apnea.  The fee-basis physician examiner, however, declined to opine on whether the sleep apnea was due to the Veteran's service-connected GERD because he said he could not resolve the matter without speculation.  

The Veteran underwent a further VA examination in April 2010.  He told the examiner that he was not always able to use the CPAP machine and had no other surgeries or medications for his sleep apnea.  The VA examiner agreed that the Veteran met the diagnostic criteria for sleep apnea and had an undiagnosed illness for inflammatory disorders, but provided no medical opinion on the etiology of the sleep apnea.  

During an April 2013 VA examination, the Veteran told the examiner that he used an over-the-counter nasal spray to treat nightly nasal congestion that affected his sleeping while in service.  He also told the examiner that he had not been able to use the CPAP machine for two years and had daytime hypersomnolence.  The VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by active duty because the service treatment records did not record symptoms of sleep apnea.  She also opined that her review of the medical literature in peer-reviewed medical journals did not indicate a causal relationship between sleep apnea and any of the Veteran's service-connected disabilities with the possible exception of diabetes.  The April 2013 VA examiner found that the Veteran's obstructive sleep apnea was not aggravated by any of the Veteran's other service-connected disabilities, as this was not shown in available medical records.  

In the September 2013 VHA opinion, the medical expert, the director of the sleep disorders program at VA Pittsburgh Healthcare Systems and an associate professor of medicine at a Pennsylvania medical school, stated that his review of the record showed that there was no clear evidence that the Veteran had obstructive sleep apnea while he was on active duty.  However, he noted that the Veteran was diagnosed approximately three years after discharge.  Given the Veteran's weight and degree of obstructive sleep apnea at the time of diagnosis, the VHA reviewer found that it was at least as likely as not that the Veteran had obstructive sleep apnea while in military service three years before.  

The VHA reviewer opined that this Veteran had undiagnosed sleep apnea while on active duty.  He noted that the medical literature supported the concept that sleep apnea is present seven to 10 years prior to diagnosis and obesity is the strongest risk factor.  He did not think it surprising that the Veteran had few clinical symptoms of sleep apnea during service.  The VHA reviewer cited the largest epidemiological study of sleep apnea in the United States which suggested a large population of middle-aged men with silent sleep apnea.  The VHA reviewer also noted that the Veteran's increase in obesity between military service and the diagnosis of sleep apnea was relatively small.  He did not think it likely that an increase of 10 pounds over three years led to the development of sleep apnea.  He also found no evidence in the record to link obstructive sleep apnea with the Veteran's other service-connected disabilities

Based upon a review of all the evidence of record, the Board finds that service connection for sleep apnea is warranted in this case.  As noted above, the Veteran currently is diagnosed with sleep apnea.  Accordingly, the first requirement for service connection is met as the Veteran has been diagnosed with a current disability.  

The Board also finds competent and credible the lay evidence as set forth above as to the Veteran's symptoms associated with his sleep apnea.  The Federal Circuit has explicitly rejected the view that "competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  In this case, although service treatment records are silent as to sleep apnea, the Board finds that the lay statements of the Veteran describing the onset and chronicity of symptoms associated with sleep apnea first manifesting during his period of active service to be credible and supported by the later diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the second requirement for service connection is also met for this claim.  

With respect to the third requirement, the Board finds that the September 2013 opinion of the VHA reviewer is persuasive, credible, and thorough.  The VHA expert had the benefit of reviewing the entire claims file.  That expert also identified and discussed the Veteran's disorder and background statistics related to the prevalence of sleep apnea in this country among middle-aged men.  In addition, the VHA medical expert has provided VA with a fuller rationale than did the VA examiner in April 2013 who relied on the absence of recorded symptoms in service treatment records to support her view that sleep apnea was not related to service.  

The Board finds that under the circumstances of this case, upon granting the Veteran the benefit of the doubt, the September 2013 medical opinion of the VHA reviewer concerning the onset of sleep apnea is sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed sleep apnea and his period of active military service.  The Board finds that the conclusion of the September 2013 VHA reviewer that the Veteran is diagnosed with sleep apnea related to service, the credible lay evidence in the file showing that symptomatology of sleep apnea appeared during the Veteran's period of active duty, and the lay and medical evidence showing that the Veteran was tested, diagnosed and treated for sleep apnea within four years of discharge from active duty are sufficient to provide proof of a relationship between the Veteran's sleep apnea and his period of active service.  

Therefore, the Veteran has a medical opinion linking a diagnosed sleep apnea disorder to service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the third requirement for service connection for obstructive sleep apnea is met.  

As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for his claim, the claim for service connection for sleep apnea is granted.  


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


